Case 1:18-cv-01434-CFC-JLH Document 88 Filed 09/11/20 Page 1 of 2 PageID #: 2254




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF DELAWARE


 CHROMADEX, INC. and TRUSTEES )
 OF DARTMOUTH COLLEGE,        )
                              )
              Plaintiffs,     )
                              )                    C.A. No. 18-1434-CFC
     v.                       )
                              )
 ELYSIUM HEALTH, INC.,        )
                              )
              Defendant.      )


                     DEFENDANT’S MOTION FOR LEAVE
                    TO AMEND INVALIDITY CONTENTIONS

          Pursuant to Paragraphs 7 and 12 of the Court’s Scheduling Order, (D.I. 40)

 Defendant Elysium Health, Inc. respectfully seeks leave to amend its invalidity

 contentions to assert U.S. Patent No. 5,736,529 as an additional prior art reference

 for the reasons set forth in the accompanying letter brief.




 {01606511;v1 }
Case 1:18-cv-01434-CFC-JLH Document 88 Filed 09/11/20 Page 2 of 2 PageID #: 2255




                                        ASHBY & GEDDES

                                        /s/ Andrew C. Mayo
                                        _____________________________
  Of Counsel:                           Steven J. Balick (#2114)
                                        Andrew C. Mayo (#5207)
  Donald R. Ware                        500 Delaware Avenue, 8th Floor
  dware@foleyhoag.com                   P.O. Box 1150
  Jeremy A. Younkin                     Wilmington, DE 19899
  jyounkin@foleyhoag.com                (302) 654-1888
  Marco J. Quina                        sbalick@ashbygeddes.com
  mquina@foleyhoag.com                  amayo@ashbygeddes.com
  FOLEY HOAG LLP
  155 Seaport Boulevard                 Attorneys for Defendant
  Boston, Massachusetts 02210
  Phone: (617) 832-1000

  Dated: September 11, 2020




 {01606511;v1 }                        2
